Title: Memorandum of Thomas Jefferson, 7 June 1790
From: Jefferson, Thomas
To: Washington, George

 

[c.7 June 1790]

North Carolina.
District judge.
Colo. Davie is recommended by Steele.Hawkins sais he is their first law character.Brown sais the same.
Samuel Spencer.Steele sais he is a good man, one of the present judges, not remarkeable for his abilities, but deserves well of his country.Bloodworth sais Spencer desires the appointment. but sais nothing of him.
John Stokes.Steele names him at his own request. he is a Virginian, was a Captn in the late war, lost his right hand in Beaufort’s defeat. practises law in S. Carolina with reputation & success; has been frequently of the legislature, was a member of the Convention, a federalist, is now a Colo. of militia cavalry, & additional judge of the Supreme court.Hawkins has understood he is a worthy man.Ashe names him.
District attorney.
Hamilton. named by Bloodworth.Hawkins sais he is now under indictment for extortionate fees & will be silenced.
Hay. named by Bloodworth.Hawkins sais he is an Irishman who came over about the close of the war to see after some confiscated property. he has married in the country.
Arnet. named by Bloodworth. Hawkins sais he is a N. Jersey man of good character.
Sitgreaves. Hawkins sais he lives in Newbern where the courts are held. he is a gentlemanly man, & as good a lawyer as any there. Ashe sais that Sitgreaves is not so brilliant in abilities, but of great rectitude of mind.Bloodworth sais that Sitgreaves is gentleman of character & represented the state in Congress in 1785.
South-Western government.
Governor
Blount. agreed to be the properest man by Williamson, Hawkins, Bloodworth & Ashe.

Secretary.
Howel Tatham.Williamson sais he was formerly a Continental officer, is now a lawyer, a man of honor & respectable abilities.Bloodworth names him, but sais nothing of him.Brown thinks him illy informed, & more a man of dress than of business.
Robert Hayes.Bloodworth only mentions his name.Ashe says he has been a representative several times, & an offic⟨er⟩
Smith. Brown considers him as the ablest & best character there. Hawkins considers him as a very good & able man. he was a leading character in the opposition to Sevier, and so would not be a very agreeable appointment to Sevier.
Judges.
David Campbell.Brown thinks him not a well informed lawyer, but honest. he is now judge.Bloodworth & Ashe name him only.Williamson sais he is of fair character & respectable abilitie⟨s⟩
Howel Tatham. see what is said of him above for Secretary.Ashe proposes him as a Judge, and sais he is of great application, fair, unblemished character.
John McNairy. Ashe only names him.
Attorney.
Edward Jones. Ashe proposes him. he has heard that he is a young gentleman of merit & enlightened understanding. Bloodworth sais he is of good character, has been twi⟨ce⟩ returned for the town of Wilmington.
